Citation Nr: 1526266	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  10-34 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for right lateral epicondylitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction over the Veteran's claims file currently resides with the Waco, Texas RO.

The Veteran testified before the undersigned Veterans Law Judge at the Waco RO in May 2012.  A transcript of her hearing has been associated with the claims file.

In January 2013 and January 2014, the claims were remanded by the Board to the agency of original jurisdiction (AOJ).  They have since been returned to the Board for appellate review. 

Again, the Board notes that the record demonstrates that the Veteran has submitted evidence relevant to a claim for service connection for left foot disability as well as posttraumatic stress disorder.  These claims are not on appeal, and are referred to the AOJ so that appropriate action may be taken. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's bilateral carpal tunnel syndrome is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against a finding that the Veteran's right lateral epicondylitis is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral carpal tunnel syndrome was not incurred in active duty service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307 (2014).

2.  The Veteran's right lateral epicondylitis was not incurred in active duty service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in January 2013 and January 2014.  

The Board's remand instructed the RO to: (1) afford the Veteran an examination for her bilateral carpal tunnel syndrome and right lateral epicondylitis; (2) obtain the Veteran's service personnel records from the service department; (3) afford the Veteran the opportunity to respond and to submit alternate information since her service treatment records are unavailable and (4) readjudicate the claim.  

VA requested the Veteran's entire personnel file in February 2013.  Service personnel files were added to the record in August 2013 and February 2014.  The Veteran was sent letters from the AOJ asking for information about the accident and treatment in April 2014 and May 2014.  The Veteran was afforded an examination in November 2013.  Requests were made for information regarding the alleged accident in which the Veteran was injured in 1983 from the Air Force Special Investigations and Joint Services Records Research Center (JSRRC); responses were received in May and July 2014 respectively.  Because the responses from these agencies was negative, the Veteran was sent another letter asking for information in order to make additional searches for verification in January 2015.  The Veteran has not responded to either the April 2014, May 2014 or January 2015 letters.  She did indicate in response to the January 2015 supplemental statement of the case that she had no additional evidence to submit and she waived the 30 day waiting period to have her case returned to the Board for decision. 

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a July 2009 letter of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the October 2009 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The Board observes, that the AOJ has determined that the Veteran's service treatment record are unavailable.  In May 2010 it promulgated a memorandum to that effect.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where record once in the hands of the government are lost the Board has a heightened obligation to explain its finding and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v Derwinski, 1 Veteran. App. 365 367 (1991).  Here the AOJ has notified the Veteran of the missing record and invited her to submit alternate information supportive of her claims.  The caselaw does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that maybe favorable to the claimant.  See Russo v. Brown, 9 Vet App 46 (1996).  

The Board obtained the Veteran's service personnel records and requested that the Veteran provide alternate sources of information to support her claims in the aforementioned letters.  Additionally, the Board contacted the JSRRC as well as Air Force Special Investigations in an attempt to gather evidence in support of her claim.  Following negative responses, the Veteran was provided an additional letter in January 2015 requesting that she provide any additional evidence.  Again, she did not respond, but instead notified the AOJ in March 2015 that she had nothing further to add and wished her case to go to the Board for decision.  

The duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a November 2013 VA examination for the issues on appeal.  The examination report is thorough and contains supported opinions.  As a result, the Board finds that VA has complied with its duty to assist in terms of providing an examination.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during her Board hearing, the Veteran related in great detail why she believed she was entitled to service connection for her claimed conditions.  It is also clear from the lay statements provided by the Veteran that she understood the type of evidence that would be most helpful to her claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and her representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Service Connection Claims

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  To the extent that carpal tunnel syndrome may be identified as an organic disease of the nervous system, and therefore is a chronic disease, the Board notes that service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The Veteran has diagnoses of both bilateral carpal tunnel syndrome (CTS) and right lateral epicondylitis, diagnosed in June 2009 by EMG at the VA Outpatient Clinic in Baton Rouge.  At that time, she noted that she had bilateral hand numbness and right elbow pain for more than 7 years.  She also noted in an unrelated 2002 VA treatment note that CTS was one of her medical problems.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).

Service treatment records are largely unavailable for the Veteran's period of active service from 1979 to 1983.  Available records, including service personnel records and reserve records dated after her period of active service, do not contain a diagnosis of, or treatment for, bilateral CTS or right lateral epicondylitis.  Although most of the records are related to the period of reserve service following April 1983, there is one record for treatment related to a motor vehicle accident in November 1982.  At that time, the Veteran reported she was seeking treatment for left arm and elbow pain as a result of being hit by a moving car.  The examining physician noted no significant abnormality and there was no other treatment noted.  Two reports of physical examination during her reserve service, on in June 1985 and the other in August 1987, show no clinical abnormalities or complaints relating to CTS or the right elbow.  

The Veteran's DD 214 shows she was a financial services specialist for 3 years and 7 months, during her active duty Air Force service from July 1979 to April 1983.  A February 1983 report of selective reenlistment reflects that the Veteran was not recommended for re-enlistment because for the past 6 months she had received numerous letters of counseling for unsatisfactory job performance, reporting late to work, financial irresponsibility and failure to meet scheduled appointments.  It was noted that the Veteran had made no attempt to correct these problems although she was given opportunity to do so.  Her supervisor felt that separation would be in the best interest of the service.  

At her May 2012 hearing, the Veteran advanced two theories under which she believes her current disabilities on appeal are due to active service.  First, she stated that the disabilities are due to keyboard accounting in the Air Force on active duty.  She testified that she was in the finance and clerical field in service and that she performed continuous fingering and hand tasks.  Second, she reported that she had pain and problems in her wrists and right elbow following an incident in 1983 in which she was hit by a motor vehicle.  She stated she was very intoxicated from alcohol when hit.  The off base police took her to the base and she got treatment at the clinic.  She was going to get in trouble for her alcohol use and then she got out of service.  She believes her carpal tunnel and elbow issues are caused by both the overuse and the accident.  

At the Veteran's November 2013 VA examination, the examiner reviewed the claim and opined that the Veteran's right lateral epicondylitis and bilateral CTS are less likely than not related to any disease or injury in service.  The examiner reported that the Veteran stated she was struck by a car in 1983 and was treated for right elbow symptoms.  She opined that a nexus could not be established between the right lateral epicondylitis and a disease or injury while in service.  The examiner noted that the Veteran reportedly had an onset of bilateral hand/wrist and right elbow symptoms after the motor vehicle accident in 1983.  The examiner noted no evidence in her file for treatment or evaluation of the right elbow while in active service, and noted that the Veteran reported her first medical evaluation was in 1985.  The Veteran reported she was diagnosed with bilateral CTS during a 1993-1994 pre-employment physical for the postal service.  The examiner noted that the reserve treatment records do not show a history of or complaints of right elbow or wrist symptoms, and clinical findings were normal.  

As noted, the examiner also explained it was less likely than not that the CTS was incurred in or caused by the claimed in-service injury event or illness.  She noted that at the time of the reported accident, the Veteran stated she was only reportedly treated for the right elbow.  Also, examinations in the Air Force reserves in June 1985 and August 1987 showed no history of right elbow or bilateral wrist symptoms, and the clinical findings were normal.  

She explained that medical literature shows no clear evidence that repetitive flexion and extension of the wrist may influence the development of CTS, and universal agreement that CTS is job-related.

The examiner stated further that medical literature indicates that a risk factor for lateral epicondylitis is repetitive motion of the wrist.  It was noted that it is a very common site of overuse injury.  This Veteran has a history of trauma to the right elbow with onset of wrist pain at the same time.  A contributing factor to the chronicity of the right elbow symptoms and bilateral CTS symptoms was the duties she had between 1999 and 2009 requiring intermittent repetitive use of her wrists for keyboarding, typing and using the keys in auditing and accounting.  These job duties were not as prevalent in her military service activities.  While in the Air Force reserves, 1985 to 1992, as a training supervisor, she had minimal computer work, and she indicated that CTS symptoms were minimal at that time.  Although  medical literature is ambivalent about repetitive injury causing carpal tunnel syndrome, in this veteran's case there is a correlation of frequency of repetitive use and intensity/frequency of her symptoms.  

As noted, the VA has attempted to verify that the motor vehicle incident occurred, but the searches to the JSRRC and the Air Force have been fruitless.  The AOJ has written to the Veteran to obtain additional information to contact additional sources, but she had not responded.  Therefore, there is no additional evidence on this matter.  

The Board does note however, the isolated reference in the service treatment records for left elbow complaints following being struck by a car in November 1982.  Regardless, there is no mention of treatment or problems related to the bilateral CTS or right elbow in service.  

The favorable evidence of a link between an in-service injury and the Veteran's CTS and right lateral epicondylitis consists solely of the Veteran's current assertions.  The Board notes that the Veteran, while entirely competent to report her symptoms, has presented no probative clinical evidence of a nexus between her bilateral CTS and right lateral epicondylitis and her military service.  The Veteran was not diagnosed with CTS or right lateral epicondylitis while in service or for many years thereafter, and the medical evidence of records suggests that there is no medical link between CTS and right lateral epicondylitis and service. 

The Board finds that the Veteran as a lay person is not competent to associate any of her claimed symptoms of CTS or right lateral epicondylitis to service.  That is, the Veteran is not competent to opine on matters such as the etiology of her bilateral CTS and right lateral epicondylitis.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that her contention with regard to a medical nexus between her CTS and right lateral epicondylitis and her military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of her own claim are not competent evidence of a medical nexus. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, to the extent that CTS is a chronic disease, it was neither noted as chronic in service nor has continuity of symptomatology been shown.  Thus, the provisions of 38 C.F.R. § 3.303(b) do not support a claim of service connection in this case.

In summary, while there is some favorable evidence, primarily the Veteran's lay statements, the Board has placed greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that does not establish an etiological link between the either the Veteran's CTS or right lateral epicondylitis and active military service.  The medical opinion outweighs the Veteran's lay contentions.  Although the evidence of record shows diagnosis of CTS and right lateral epicondylitis, it does not contain reliable evidence which relates the disabilities to any injury or disease in service.  As a result, service connection is not warranted. 



ORDER

Service connection for bilateral carpal tunnel syndrome is denied.  

Service connection for right lateral epicondylitis is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


